Citation Nr: 0633365	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for patello-femoral syndrome with defect femoral lateral 
condyle with degenerative joint disease and chondromalacia, 
left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1979 to 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed his claim for an increased rating for his 
service-connected left knee disorder in May 2004, and 
underwent VA examinations in June and November 2004.  The 
veteran appeared and testified at a video hearing before the 
undersigned in August 2006.  At this hearing, the veteran 
testified that the prior VA examiner did not do a thorough 
examination or record all of his symptoms.  He further 
testified that his left knee disorder has worsened since the 
last VA examination in November 2004.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus 
the Board finds that a new VA examination is in order to 
obtain a thorough and contemporaneous examination of the 
present condition of the veteran's left knee disorder.  

The Board notes that the last two examinations were conducted 
by the same examiner.  For the new examination, if possible, 
a different examiner should be provided.  The examiner should 
set forth in his report with specificity the various problems 
with the veteran's left knee and the degree of severity of 
each specific problem.


The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b) 
(2006).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to 
identify all medical care providers, VA and 
non-VA, that have treated him for his left 
knee disorder since June 2004.  For all non-
VA medical care providers, the veteran 
should be advised that he can either submit 
those medical treatment records himself or 
he should complete release forms authorizing 
VA to request copies of them from the 
identified private medical care providers.  
If the veteran provides completed release 
forms, then request the medical records 
identified.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
The veteran and his representative should be 
notified of unsuccessful efforts in this 
regard and afforded an opportunity to submit 
the identified records.

2.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA orthopedic examination 
for his left knee disorder.  A different 
examiner that the one who conducted the 
previous examinations in June and November 
2004 should be provided, if possible.  The 
claims file must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed, and provide a complete rationale 
for all conclusions and opinions.

All necessary tests and studies should be 
conducted.  The examiner should determine, 
and set forth in his/her report with 
specificity, the various problems with the 
veteran's left knee and the severity of each 
specific problem.  The examiner should 
elicit information as to the frequency, 
duration, and severity of any associated 
symptomatology; loss of function in daily 
activities, including work and physical 
activity; and any precipitating and 
alleviating factors of flare-ups.  The 
examiner should determine whether there is 
limitation of motion, subluxation or laxity 
of the veteran's left knee and discuss 
whether there is pain on movement, swelling, 
tenderness, deformity, weakness or atrophy 
of disuse.  

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, 
readjudicate the veteran's claim.  If such 
action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


